Citation Nr: 0810915	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The veteran testified at a personal 
hearing before a Decision Review Officer (DRO) sitting at the 
RO in February 2004 and a video-conference hearing before the 
undersigned Veterans Law Judge in December 2006; transcripts 
of both hearings are associated with the claims file.

In February 2007, the Board denied entitlement to type II 
diabetes mellitus, claimed as a result of herbicide exposure.  
The veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a December 2007 Joint Motion for 
Remand, which was granted by Order of the Court in December 
2007, the parties (the Secretary of VA and the veteran) 
determined that a remand was warranted.

The Court issued a decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans' Affairs imposed a stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
is the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  See BVA Chairman's 
Memorandum No. 01-06-24.  

The veteran is not in receipt of the Vietnam Service Medal, 
nor does he contend that he ever set foot in the Republic of 
Vietnam or served aboard a ship in close proximity to the 
land mass of the Republic of Vietnam.  Thus, the veteran's 
claim is not governed by the Haas decision, and hence, is not 
subject to the stay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he was exposed to Agent Orange 
during service and is therefore entitled to service 
connection for type II diabetes mellitus on a presumptive 
basis.  However, as noted in the Introduction above, the 
evidence does not show, nor does the veteran contend, that he 
ever set foot in the Republic of Vietnam or served aboard a 
ship in close proximity to the land mass of the Republic of 
Vietnam.  As such, exposure to Agent Orange cannot be 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii), 3.313(a) (2007); see also Haas v. 
Nicholson, 20 Vet. App. 257 (2006), appeal docketed, No. 07-
7037 (Fed. Cir. Nov. 8, 2006).  

The veteran contends that he was exposed to Agent Orange 
while serving temporary duty (TDY) on an island off the coast 
of Vietnam and when he emptied containers of Agent Orange in 
Okinawa, Japan.  More specifically, he has presented 
evidence, including lay testimony and buddy statements, that 
a number of Conex shipping containers were delivered to his 
unit's warehouse in Sukiran, Okinawa (from a dock in Naha, 
Okinawa) to be used for storage of radio equipment and other 
gear.  When these containers were opened, it was discovered 
that they contained a number of 55-gallon drums filled with 3 
to 4 inches of liquid; naval personnel and the veteran's 
Staff Sergeant informed him that these drums contained 
herbicide.  He, along with other men in his unit, dumped the 
contents of these drums behind the warehouse prior to 
cleaning them.  In addition to this incident, the asserts 
that he was sent to the island of Hon Sao for two days to 
repair a radio relay station on or about March or April 1964.  
According to the veteran, the coast of Vietnam was within 
sight from Hon Sao island.  See Letter to Congresswoman 
received at the Headquarters Department of the Army in May 
2006; see also Undated Letter from the Veteran submitted on 
or about March 2003.

With regards to the alleged Agent Orange dumping incident, 
the veteran testified before the undersigned that he was 
treated during service for skin injuries incurred when the 
alleged Agent Orange dumped onto the ground splashed onto his 
legs.  Board Transcript, p.3.  In support of his claim, the 
veteran submitted a photocopy of a Medical and Dental 
Appointment dated September 26, 1964, which indicates that he 
had an appointment with dermatology for something related to 
his skin during service.  He has previously submitted 
statements that he was treated for this skin injury at Camp 
Kue (or Kuwae) Hospital.  Unfortunately, with the exception 
of an Immunization Record and an October 1964 Physical 
Profile Record reflecting a left knee sprain, no service 
medical records are associated with the veteran's claims 
file.  

A May 1980 document reflects that the veteran's original 
claims file could not be found and, as such, his file has 
been rebuilt.  In a case in which a veteran's service records 
are unavailable through no fault of his own, the Board notes 
that there is a heightened obligation for VA to assist him in 
the development of his claim.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This heightened duty includes 
obligation to search for alternative medical records which 
might verify the veteran's statements.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In the present case, the 
veteran has submitted evidence which may corroborate his lay 
testimony that he was exposed to Agent Orange by showing that 
he incurred a skin injury from such exposure.  Since clinical 
medical records are sometimes filed under the name of the 
facility, and not the veteran, there is a chance that records 
related to the veteran's September 1964 dermatology 
appointment are still available at the National Personnel 
Records Center (NPRC).  As such, a remand is necessary to 
make appropriate attempts to obtain such records.  

The Board notes that the veteran has been service-connected 
for the skin disability macular hyperpigmentation of the 
right leg, chest, and back since June 1972.  Unfortunately, 
because all records associated with the veteran's claims file 
prior to 1980 were lost, the RO rating decision explaining 
the basis for this grant of service connection is not 
available.  The veteran asserts that this disability resulted 
from his claimed exposure to Agent Orange.  Since the missing 
rating decision may make mention of the etiology of this 
disability, the Board concludes that the agency of original 
jurisdiction (AOJ) should specifically request that the 
veteran provide a copy of any records pertaining to this 
rating decision, if available.  

In addition to requesting records which may demonstrate 
treatment for injuries received from Agent Orange exposure, 
the Board finds that a remand is necessary to make all 
reasonable effort to verify: (1) whether the veteran served 
TDY on the island of Hon Sao on or about March/April 1964, 
and (2) whether Agent Orange was used on the island of Hon 
Sao during this period.  Efforts to locate Morning Reports 
which might show TDY orders revealed no entries pertaining to 
the veteran.  See Research Information attachment to letter 
from NPRC dated January 7, 1991.  However, in April 1990 the 
veteran informed VA that he was subject to a "non-disclosure 
agreement" for the period from 1963 to 1964.  While the 
document terminating the veteran's security access is of 
record, the "non-disclosure agreement" and the information 
protected by this agreement are not of record.  Because this 
"non-disclosure agreement" might possibly make mention of 
the veteran's TDY to Hon Sao and/or exposure to Agent Orange 
while in Sukiran, Okinawa, the AOJ should attempt to obtain 
this "non-disclosure agreement" and any information 
pertaining to the agreement from the appropriate Service 
Department.  

Finally, the AOJ should conduct any development, including 
contacting appropriate authorities such as the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)) or 
Service Department to determine: (1) whether Agent Orange was 
used on the island of Hon Sao, and if so, when; (2) whether 
Agent Orange was ever shipped into or out of Okinawa (and 
more specifically, Naha), and if so, when; and (3) whether 
shipping containers used to transport Agent Orange were ever 
returned through Okinawa, and if so, when.




Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide any information/records/letters 
pertaining to the rating decision which 
awarded service connection for macular 
hyperpigmentation of the right leg, chest 
and back in June 1972.  

2.  Appropriate attempts should be made to 
retrieve any outstanding clinical records 
from the Camp Kue (or Kuwae) Hospital at 
Okinawa, Japan for the period from March 
1, 1964, through April 30, 1964.  It 
should be noted that the veteran's 
clinical records may be filed at the NPRC 
under the name of the facility, and not 
the veteran.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Make appropriate attempts to obtain a 
copy of the veteran's "non-disclosure 
agreement" that was in effect for the 
period from 1963 to 1964 as well as the 
information protected by this agreement 
from the appropriate Service Department.  
All requests and responses should be 
documented in the claims file.  

4.  Research and prepare a memo that 
responds to the following questions: 

(a) whether Agent Orange was used on 
the island of Hon Sao, and if so, when; 

(b) whether Agent Orange was ever 
shipped into or out of Okinawa (and 
more specifically, Naha), and if so, 
when;
    
(c) whether shipping containers used to 
transport Agent Orange were ever 
returned through Okinawa, and if so, 
when.

Any leads should be followed to their 
natural conclusion, and the AOJ's 
development should include contacting 
appropriate authorities, such as the JSRRC 
or Service Department.  All efforts to 
obtain the answers to these questions 
should be documented in the claims file.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



